951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John SQUIRE, Appellant,v.James M. RALPH, et al.
No. 90-7188.
United States Court of Appeals, District of Columbia Circuit.
Jan. 9, 1992.

1
DISMISSED.

ORDER

2
Upon consideration of the lack of response to the court's order to show cause filed August 16, 1991 and resent November 4, 1991, it is


3
ORDERED that the order to show cause be discharged.   It is


4
FURTHER ORDERED that the appeal be dismissed for lack of prosecution.   See D.C.Cir.Rule 23.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.